Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The rejection of claims 17-27 under 35 USC 103 over Sarkar et al. (WO 2011/126544 cited by applicant on IDS submitted 09/25/2019) as evidenced by MacGregor et al. (Eur. J. Med. Chem., 2014, cited by applicant on IDS submitted 09/25/2019) is maintained.
Applicant argues that the 
Prior art compounds referred to by the Examiner are not “substantially identical” to the claimed compounds with reference to MPEP § 2112(V);
Minor substitutions can result in very different biological properties, with reference to Kubinyi, 2002;
No reasoning has been offered to assert inherence;
Claim 17 is directed to a method of treatment, not to a composition and while BQ11 is known from MacGregor, it is not known for stabilizing G-Quadruplex DNA; and
The prior art does not describe or suggest stabilizing G-Quadruplex DNA.

MPEP § 2112(V) referred by applicant notes: "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
In the instant case, Sarkar teaches a genus of 2,5-bis(alkyl/aryl amino) 1,4-benzoquinone of the formula:

    PNG
    media_image1.png
    87
    112
    media_image1.png
    Greyscale
wherein R is heterocycloalkyl or substituted or unsubstituted phenyl, phenyl(alkyl) and x1 and x2 are selected from H or a halide as useful in treating pancreatic cancer (see the entire article, especially page 4, lines 1-7; claims 1,5 and 10). The reference exemplifies:

    PNG
    media_image2.png
    132
    325
    media_image2.png
    Greyscale
,   
    PNG
    media_image3.png
    200
    187
    media_image3.png
    Greyscale
as well as 

    PNG
    media_image4.png
    141
    325
    media_image4.png
    Greyscale
.  TQ-2G, unlike the claimed compounds, has chlorines on the quinone ring.  However, the reference teaches either a hydrogen or a halide and, thus, a hydrogen replacing each of the chlorine atoms is prima facie obvious.  Thus, the teaching of R as a substituted phenyl group is rendered obvious by TQ-2G and the teaching of R as a heterocycloalkyl is rendered obvious by TQ-5A1.
Each of claimed compound is encompassed by the genus taught by Sakar as follow:
R in each of BQ1, BQ2, BQ4 and BQ6 is a substituted phenyl;
R in BQ9 is a heterocycloalkyl and
R in each of BQ10, BQ11, BQ12 and BQ14 is a substituted phenyl(alkyl).
The compound of MacGregor, i.e., BQ11 as instantly claimed, is also encompassed by the genus of Sakar and, thus, the skilled artisan would have the reasonable expectation that said compound would also be useful in treating pancreatic cancer as taught by Sakar.
As noted by MPEP § 2112(V), referenced by applicant, the burden is on applicant to show that the prior art compound(s), whether the rejection is based on anticipation (102) or obviousness (103), does not necessarily or inherently possess the characteristics of the claimed product.  
Here, the exemplified prior art compounds of Sakar are not identical to the claimed compound and, thus, the rejection is based on obviousness.  However, the compound of MacGregor encompassed by the genus taught by Sakar, is identical to 
Applicant argues minor substitutions can result in very different biological properties, with reference to Kubinyi, 2002.
The examiner agrees that minor substitutions can result in very different biological properties.  However, applicant has not shown difference in the biological properties of the exemplified prior art compounds and the claimed compound.  In fact, as shown by the present specification, prior art compounds TQ-4A1 and the compound of MacGregor would stabilize G-quadruplex DNA and are useful in treating pancreatic cancer (as taught by Sakar and disclosed by the present specification).
Therefore, even though the cited references do not describe or suggest stabilizing G-Quadruplex DNA as instantly claimed, as evidenced by the present specification, said is inherent to the compound.  In other words, the utilization of the prior art compounds for treating pancreatic cancer would inherently result in the stabilization of G-quadruplex DNA as instantly claimed.  The reasoning for assertion of inherency is based on the fact that identical compounds cannot have different properties and, one cannot separate a compound and its properties.  The claimed compounds are encompassed by the genus taught by Sakar and evidenced by MacGregor and, thus, the skilled artisan would have the reasonable expectation, as shown by the present specification, that the compounds would have the property as instantly claimed.
Lastly, applicant argues unexpected and significant properties based on comparison of difference in melting point (ΔTm value).
m value BQ1 is 3.57 (not 4.57) greater than the ΔTm value for BQ13 as suggested by applicant.
Second, applicant has not shown that said difference in melting temperatures would result in difference in biological properties.  Any difference in structure would be expected to result in difference in melting temperatures as shown by Figure 8.
For these reasons, the rejection of claims 17-27 under 35 USC 103 over Sarkar et al. (WO 2011/126544 cited by applicant on IDS submitted 09/25/2019) as evidenced by MacGregor et al. (Eur. J. Med. Chem., 2014, cited by applicant on IDS submitted 09/25/2019) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 

(571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA P BADIO/Primary Examiner, Art Unit 1628